UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


       v.
                                                       18-CR-131
 LARRY WATKINS, SR.,                                   ORDER

              Defendant.



      Defendant Larry Watkins, Sr., is charged in a one-count indictment with

possessing nine rounds of .45 caliber ammunition after having been previously

convicted of crimes punishable by a term of imprisonment of one year, in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2). See Docket Item 1.

      On November 13, 2018, Watkins filed an omnibus discovery motion, a motion to

suppress evidence and statements, and a motion to dismiss the indictment. Docket

Item 45. The government responded on November 26, 2018. Docket Item 46.

Following oral argument on December 17, 2018, Judge Roemer permitted the

government to further respond to the defendant’s argument that the indictment should

be dismissed because it failed to allege that the possession of the ammunition was in or

affected interstate commerce. The government filed that response on December 21,

2018, Docket Item 51, and the defendant replied on December 27, 2018, Docket Item

52.

      On January 18, 2019, Judge Roemer issued a Report, Recommendation and

Order (RR&O), recommending the denial of the defendant’s motions to suppress and to

dismiss. Docket Item 53. After reviewing the entire video of the defendant’s June 22,
2018 statements to law enforcement, Judge Roemer rejected the defendant’s assertion

that his statements were involuntary because of trickery or misleading techniques on

the part of the law enforcement agents. Docket Item 53 at 5. With respect to the

defendant’s motion to dismiss, Judge Roemer found that the indictment was not

required to allege the exact way that possession of the ammunition was in or affected

interstate commerce. Id. at 11. 1

         Watkins did not object to Judge Roemer’s RR&O, and the time to object now has

expired. For that reason, Watkins has waived his right to have the RR&O reviewed.

See Fed. R. Crim. P. 59(b)(2) (“Failure to object in accordance with this rule waives a

party’s right to review.”); see also Docket Item 53 at 26-27.

         Nevertheless, in its discretion, this Court has carefully reviewed Judge Roemer’s

RR&O. Based on that review and the absence of any objection, and for the reasons

stated in the RR&O, this Court adopts the RR&O in its entirety. Watkins’s motions to

suppress and to dismiss are DENIED.



         SO ORDERED.

Dated:         February 26, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE



         1
         The RR&O also determined the defendant’s non-dispositive motions. Because
neither side objected to any of those determinations, this Court does not address them
here. See Fed. R. Crim. P. 59(a).

                                             2
